 1                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
11 JOVANY J. MUNOZ,                  Case No. 2:18-cv-09054-ODW (ASx)
12
                   Plaintiffs,
13      v.
14 DAVID SHORTER; JEYLIN             JUDGMENT
15 INVESTMENTS, LLC, et al.,
16                 Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


                                    1
